Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 1 of 9 PageID #: 1004




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:15-cr-00063-JMS-DML

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   ANTHONY J. MINNEY                                       (COMPASSIONATE RELEASE)



         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motions are:

  ☒ DENIED.

  ☐ DENIED WITHOUT PREJUDICE.

  ☐ OTHER:

  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 2 of 9 PageID #: 1005




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )     No. 1:15-cr-00063-JMS-DML
                                                     )
 ANTHONY J. MINNEY,                                  ) -01
                                                     )
                               Defendant.            )

                                               Order

         Pending before the Court is Anthony Minney's motion for compassionate release and

  amended motion for compassionate release, dkts. 110, 119, filed under 18 U.S.C.

  § 3582(c)(1)(A)(i), as amended by § 603 of the First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194, 5239 (2018). Mr. Minney requests a reduction of his term of imprisonment to time

  served. For the reasons explained below, Mr. Minney's motions are denied.

                                            I. Background

         In August 2016, Mr. Minney pleaded guilty to one count of unlawful possession of a

  firearm in violation of 18 U.S.C. § 922. Dkts. 67, 71. As part of his plea agreement, Mr. Minney

  admitted that he owned a shotgun with an obliterated serial number found by law enforcement

  officers at his residence. Dkt. 67 at ¶ 27. He also admitted that he had sustained several felony

  convictions prior to the search of his residence. Id. In November 2016, the Court accepted Mr.

  Minney's guilty plea and sentenced him to a 92-month term of imprisonment and three-year term

  of supervised release. Dkts. 78, 79.




                                                 2
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 3 of 9 PageID #: 1006




          Mr. Minney is 40 years old and is currently incarcerated at Greenville Federal Correctional

  Institution in Greenville, Illinois. He has been designated for transfer to a halfway house in

  February 2021, and his anticipated release date is August 4, 2021.

          Mr. Minney filed his motion for compassionate release in May 2020. Dkt. 110. The Court

  appointed counsel to represent Mr. Minney, dkt. 111, and counsel filed an amended motion on

  August 19, 2020, dkts. 119, 120. Mr. Minney's arguments for immediate release are two-fold. He

  contends that he is at risk due to the COVID-19 pandemic because he suffers from hypertension

  and that he needs to take care of his mother who has debilitating medical conditions, including a

  recent hip replacement surgery.

                                             II. Discussion

           The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First

  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—



                                                    3
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 4 of 9 PageID #: 1007




                 (i) extraordinary and compelling reasons warrant such a reduction;
                 or

                 (ii) the defendant is at least 70 years of age, has served at least 30
                 years in prison, pursuant to a sentence imposed under section
                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, subsections (A)-(C) of Application Note 1 to § 1B1.13 identify

  three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal illness

  diagnoses or serious conditions from which a defendant is unlikely to recover and which



                                                   4
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 5 of 9 PageID #: 1008




  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . ."). It has not been updated since the First Step Act

  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020). And, in the

  absence of an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction

  be "consistent with the applicable policy statements issued by the Sentencing Commission" does

  not curtail a district court judge's discretion. Id. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.




                                                   5
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 6 of 9 PageID #: 1009




         Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

         The Court's analysis of Mr. Minney's motion will focus on whether he has presented an

  extraordinary and compelling reason warranting a sentence reduction. As explained, he presents

  two reasons that he contends are extraordinary and compelling reasons warranting a sentence

  reduction—his susceptibility to COVID-19 given his hypertension and his desire to care for his

  elderly mother. 1 The Court will address each in turn.

         A. Hypertension

         Mr. Minney first contends that an extraordinary and compelling reason warranting a

  sentence reduction exists based on the COVID-19 pandemic and his medical condition of

  hypertension. See dkt. 120 at 2, 6-7. In opposition to this argument, the United States has submitted

  Mr. Minney's medical records which do not indicate that he suffers from hypertension. See dkt.

  122-2 at 3; dkt. 122-3 at 8.

         Even assuming that Mr. Minney does suffer from hypertension, however, the Court

  declines to exercise its discretion to conclude that hypertension alone is an extraordinary and

  compelling reason to grant relief. Nearly half of American adults have hypertension. See Centers



  1
    In his pro se motion, Mr. Minney sought immediate release based on his conduct while
  incarcerated. He asserts that he has completed educational programming, held steady employment,
  and maintained a clear conduct record. See dkt. 110. Mr. Minney's conduct while incarcerated has
  been exemplary. However, "[r]ehabilitation of the defendant alone shall not be considered an
  extraordinary and compelling reason" warranting a sentence reduction. See 28 U.S.C. § 994(t).
                                                   6
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 7 of 9 PageID #: 1010




  for Disease Control and Prevention, Facts About Hypertension, (last reviewed Dec. 16, 2020),

  https://www.cdc.gov/bloodpressure/facts.htm. Although individuals with high blood pressure

  might be at an increased risk for severe illness from COVID-19, see Centers for Disease Control

  and Prevention, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Dec. 16, 2020),

  Mr. Minney is young and is otherwise in good health. The Court finds, consistent with other

  district courts, that hypertension and COVID-19 do not qualify as extraordinary and compelling

  reasons for compassionate release where the defendant does not suffer from other health or age-

  related risks. See United States v. Hill, 2020 WL 5104477, *2 (N.D. Ohio Aug. 31, 2020)

  (hypertension); United States v. Thomas, 2020 WL 3895781, *4 (W.D. Va. July 10, 2020)

  (hypertension); United States v. Brown, 2020 WL 3833284, *4 (D. Md. July 8, 2020)

  (hypertension and obesity); and United States v. Peaks, 2020 WL 2214231, *2 (E.D. Mich. May

  7, 2020) (hypertension and obesity).

         Nor does the general threat of contracting COVID-19 constitute an extraordinary and

  compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

  (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

  spread to a particular prison alone cannot independently justify compassionate release, especially

  considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

  spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD-01, dkt. 33 (S.D. Ind. Aug. 12,

  2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

  compelling reason warranting a sentence reduction).




                                                  7
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 8 of 9 PageID #: 1011




         B. Care for Mother

         Mr. Minney next asserts that an extraordinary and compelling reason warranting a sentence

  reduction exists because his mother suffers from debilitating medical conditions that make her

  more susceptible to COVID-19 and he is the only relative who can support her. Dkt. 120 at 7-8.

  Mr. Minney and his family have submitted letters further detailing his mother's medical conditions

  and identifying the activities of daily living she has trouble completing. See dkts. 123, 124.

         While admirable, Mr. Minney's desire to care for his mother is not an extraordinary and

  compelling reason warranting a sentence reduction. Although he is the only family member who

  resides in Indiana, he acknowledges that his mother receives home health care, dkt. 120 at 1, 7,

  and that she is "strong physically, mentally, and emotionally," dkt. 124 at 2. Mr. Minney could

  undoubtedly assist his mother with many tasks if he resided with her. However, she is receiving

  assistance from other sources.

         Additionally, Mr. Minney's desire to care for his mother in these challenging times is not

  unique. Many inmates want to care for elderly or ill parents, especially in light of the threat the

  COVID-19 pandemic presents to elderly individuals. Courts have held, however, that

  circumstances applicable to many inmates are not extraordinary and compelling reasons to warrant

  a sentence reduction even if those circumstances are unfortunate. See United States v. Mancillas,

  No. 1:10-cr-110-TWP-DLP, dkt. 308 (S.D. Ind. Nov. 9, 2020) (concluding no extraordinary and

  compelling reason justifying sentence reduction where individual wanted to care for his

  grandchildren); United States v. Jackson, No. 1:18-cr-314-RLY-MJD-01, dkt. 33 (S.D. Ind. Aug.

  12, 2020) (finding no extraordinary and compelling reason to warrant sentence reduction where

  individuals wanted to care for elderly and ill parents); cf. United States v. Trice, No. 1:13-cr-222-

  TWP-DML-1, dkt. 114 at 5 (S.D. Ind. Aug. 4, 2020) (collecting cases). Accordingly, the Court



                                                   8
Case 1:15-cr-00063-JMS-DML Document 125 Filed 12/17/20 Page 9 of 9 PageID #: 1012




  declines to exercise its discretion to find that Mr. Minney's desire to care for his mother is an

  extraordinary and compelling reason warranting a sentence reduction.

         Neither of Mr. Minney's reasons for seeking a sentence reduction constitute an

  extraordinary and compelling reason warranting a sentence reduction. As a result, the Court need

  not decide whether he presents a danger to the community or whether the sentencing factors

  outlined in § 3553(a) favor release. Nonetheless, the Court would like to commend Mr. Minney

  on his conduct while incarcerated.

                                          III. Conclusion

         For the reasons set forth above, Mr. Minney's motion for compassionate release, dkt. [110],

  and amended motion for compassionate release, dkt. [119], are denied.

         IT IS SO ORDERED.




           Date: 12/17/2020




  Distribution:

  All Electronically Registered Counsel




                                                  9
